h                                 X-Y,




Honorable Charles II.Poteet
County Attorney
crane county
MoCamey, Texas

Dear Sir;                              Opinion No. O-5159
                                       Rer Whether the county treasurer
                                            is entitled to compensation
                                            for handling pay-as-you-go
                                            tax plan end related matter.

            Your telegraphio reqqert for opinion reads in part as follows:

          "IS COUNTY !WWURER AI&OWED ANY ADDITIONAL
     CDMPEBSATION F-ORHANDLING PAY AS YOU GO TAX PLAN
     UNDER FEE SYSTEM ALSO MAY TREASURBR HAVE ADDITI*
     O#AL HELP FOR THIS VKXX IF WNCTION BY COMMISSION-
     ERS COURT. . . . ",

           Ilefind no authority which would authorize oompensation for the
oounty treasurer  in the matter *nquired about and therefore anmmr your
firat question in the negative.

          In answer to your second question, it is our opinion that under
Article 3902, Vernon's Annotated Civil Statutes, the commissioners' oourt,
if it desired to do so, could authorize the appointment of additional dep
uties, assistants or alerks for the county treasurer whose salaries would
be in aooordanoe with the limitations of Article 3902, and in your county,
a fee county, would be payable out of the fees of office of the county
treasurer and could not be paid by the county.


                                                very tNly   your*


                                           CTTORBEY GEBERAL OF TEXAS

                                           By    e/Yin. J. Fanning

                                                    '1In.J. Fanning
                                                          Assistant
APPROVED JUL 10, 1943
s/Gerald C. Mann
ATTORNEY GENEW   OF TEXAS                  Appoved Opinion Committee
                                           By BHB Chairman